DISMISS; and Opinion Filed February 27, 2014.




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01542-CV

                              RACHAEL STOKES, Appellant
                                         V.
                           CLARK W. STEFFENS, D.D.S., Appellee

                       On Appeal from the 192nd Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 13-04728

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, and Justices Lang-Miers and Brown
                                     Opinion by Justice Brown


       The clerk’s record in this case is overdue.      By letter dated December 4, 2013, we

informed appellant that the District Clerk had notified the Court that the clerk’s record had not

been filed because appellant had not paid for or made arrangements to pay for the clerk’s record.

We directed appellant to file written verification that she had paid for or made arrangements to

pay for the clerk’s record or that she had been found entitled to proceed without payment of

costs. We cautioned appellant that if she did not file the required documentation within ten days,

we might dismiss the appeal without further notice. To date, appellant has not provided the

required documentation or otherwise corresponded with the Court regarding the status of the

clerk’s record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE
131542F.P05




                                            –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

RACHAEL STOKES, Appellant                           On Appeal from the 192nd Judicial District
                                                    Court, Dallas County, Texas
No. 05-13-01542-CV        V.                        Trial Court Cause No. 13-04728.
                                                    Opinion delivered by Justice Brown. Chief
CLARK W. STEFFENS, D.D.S., Appellee                 Justice Wright and Justice Lang-Miers
                                                    participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee CLARK W. STEFFENS, D.D.S. recover his costs of this
appeal from appellant RACHAEL STOKES.


Judgment entered this 27th day of February, 2014.




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE




                                             –3–